This suit was instituted by the appellant to recover the sum of $407.88 due upon a promissory note signed by the appellee. The facts show that the consideration for the note was a previous debt due to the appellant from the husband of the appellee, and for the payment of which this note was given. The testimony also shows that the appellee at the time of the execution of the note was a married woman residing in Bowie County, Texas. We think under her plea and proof of coverture she is amply protected against any liability upon the note. There was no dispute as to those facts, and there can be no doubt as to the application of the law.
The judgment is affirmed.
Affirmed.